DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment filed 13 August 2021, which has been placed of record and entered in the file.
Status of the Claims:
Claims 1-17 are pending.
Claims 1 and 4 are amended.
Specification and Drawings:
The specification has not been amended.
The drawings have not been amended.

Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) submitted on 28 May 2021, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1149 or PTO-SB-08 is attached to the Office action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
In claim 1, lines 13-14, “between its retracted and advanced positions” has been changed to        --from its advanced position to its retracted position --.  

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Trainor on 8 November 2021. 

EXPLANATION FOR EXAMINER’S AMENDMENT
Claim 1 was amended to avoid ambiguity.  

ALLOWABLE SUBJECT MATTER
Claims 1-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“the articulation assembly including an active articulation link having a proximal portion and a distal portion having a cam surface, the distal portion of the active articulation link being coupled to the mounting assembly and movable between retracted and advanced positions to pivot the mounting assembly about the pivot axis, the gate assembly defining a channel, the flexible body of the drive the cam surface of the active articulation link is positioned to engage the gate assembly when the active articulation link moves from its advanced position to its retracted position to move the gate assembly to a position to bend the flexible body of the drive assembly”.  
The closest prior art to Baxter et al. (US Patent Publ. No. 2017/0224343) discloses a similar type of surgical stapling device comprising a body portion including a housing, a mounting assembly, a drive assembly, an articulation assembly, and a gate assembly, the mounting assembly being pivotably supported, the drive assembly including a flexible body having a working end, the articulation assembly including an active articulation link being coupled to the mounting assembly and movable between retracted and advanced positions to pivot the mounting assembly about the pivot axis, the gate assembly defining a channel, and the flexible body of the drive assembly extending through the channel of the gate assembly.  
The difference between the Baxter et al. reference and the claimed subject matter is that Baxter et al. does not disclose “the articulation assembly including an active articulation link having a proximal portion and a distal portion having a cam surface, the distal portion of the active articulation link being coupled to the mounting assembly and movable between retracted and advanced positions to pivot the mounting assembly about the pivot axis, the gate assembly defining a channel, the flexible body of the drive assembly extending through the channel of the gate assembly, wherein the cam surface of the active articulation link is positioned to engage the gate assembly when the active articulation link moves from its advanced position to its retracted position to move the gate assembly to a position to bend the flexible body of the drive assembly”.  The difference between the claimed subject matter and the Baxter et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Baxter et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Linda J. Hodge/
Patent Examiner, Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        9 November 2021